DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, 12- 16, 20, 22-24, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0306912 A1), hereinafter “Cheng”, in view of Schubert et al. (US 10,980,031 B2), hereinafter  “Schubert”.
Claims 1, 22-23, and 30:
Regarding claim 1, Cheng teaches an  apparatus for wireless communication at a first user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (Cheng: Fig.4) and configured to:
‘receive, from a base station, a grant for time-frequency resources for transmitting to a second UE’ (Schubert: Clm.5,  “receiving, in response to the report, one or more sidelink grants assigned by the base station to the at least one group of UEs for spatial sharing of the one or more sidelink grants.”), and
‘transmit, to the second UE, a physical sidelink shared channel (PSSCH) through at least one beam of the first subset of beams based on the received grant, or through at least one beam of the second subset of beams with the constrained transmission power based on the received grant’ (Cheng: Clm. 16, “transmitting, to the at least one other UE, a signal in the reserved subset of resources of the pool of resources for communication.”).
Cheng however does not expressly teach ‘the grant including information indicating at least one of a first subset of beams of a set of beams for which the grant applies or a second subset of beams of the set of beams for which the grant applies with a constrained transmission power’ .
Schubert in the same field of endeavor teaches, “BS provides unique sidelink RS/beam indices to connected V-UEs” (Schubert: Fig. 4, step 30), and “The base station then carries out interference management, or interference coordination is carried out among the base stations in step 34. In this step, the base stations may jointly decide to perform beamforming, switch off/on the sidelink beams or control the power of the beams in the cluster.” (Col.5 , lines 22-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure by Schubert and combine with teaching of Cheng, to select beams based on transmission power only, i.e. constrained power. A default maximum power is always implicitly or explicitly defined for any transmission.
A person of ordinary skill would be motivated to combine the disclosures and use power constraint criteria for beams for interference minimization as described (see Fig.2).
Claim 22 is for a method implemented by device of claim 1. It is a change in category with respect to claim 1. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Regarding claim 23, combination of Cheng and Schubert teaches ‘an apparatus for wireless communication at a base station (BS), comprising: a memory; and at least one processor coupled to the memory’ (See Cheng: Fig. 4).
Claim elements have been discussed in claim 1, the method implemented by the device being complementary to the method implemented by the device of claim 1. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Regarding claim 30, the claim is for a method implemented by device of claim 23. It is a change in category with respect to claim 23. Claim is rejected based on rejection of claim 23

Claims 2 and 24:
Regarding claim 2, combination of Cheng and Schubert teaches the apparatus of claim 1 (discussed above), ‘wherein the information indicates the first subset of beams of the set of beams for which the grant applies, and the PSSCH is transmitted through at least one beam of the first subset of beams based on the received grant’ (Cheng: Clm. 16, “transmitting, to the at least one other UE, a signal in the reserved subset of resources of the pool of resources for communication.”).
Regarding claim 24, claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2.

Claims 4 and 26:
Regarding claim 4, combination of Cheng and Schubert teaches the apparatus of claim 1 (discussed above),  wherein the grant is one of a dynamic grant (DG) or a configured grant (CG) (Schubert: Col.6, lines 16-18, “By coordinating between base stations to manage interference among UEs by dynamic beam configuration, sidelink reliability and system capacity are enhanced.”).
Regarding claim 26, claim elements are discussed above in claim 4. Claim is rejected based on rejection of claim 4.

Claims 5 and 27:
Regarding claim 5, combination of Cheng and Schubert teaches the apparatus of claim 1 (discussed above),  ‘wherein the at least one processor is further configured to:
receive a beam index configuration from the base station in at least of one of radio resource control (RRC) signaling or a medium access control-control element (MAC-CE), wherein the beam index configuration associates one or more beams in the set of beams with one or more beam indexes, and wherein the information indicating the at least one of the first subset of beams of the set of beams for which the grant applies or the second subset of beams of the set of beams for which the grant applies with the constrained transmission power is based on the one or more beam indexes’ (Schubert: [Abstract]; beam index is for beams that may be used for communication).
Regarding claim 27, claim elements are discussed above in claim 7. Claim is rejected based on rejection of claim 5.

Regarding claim 6, combination of Cheng and Schubert teaches the apparatus of claim 5 (discussed above), wherein each beam in the set of beams is associated with a sidelink channel state information-reference signal resource index (SL-CRI), and the one or more beams in the set of beams are associated with the one or more beam indexes based on their corresponding SL-CRIs (implied by disclosure in Schubert, Col. 2, lines 1-5, “The network controller may store a map indicating which beam reference signal structure corresponds to which beam index. This may allow the network controller to determine which beam reference signal structure corresponds to which beam index.”).

Regarding claim 7, combination of Cheng and Schubert teaches the apparatus of claim 6 (discussed above), ‘wherein each of the one or more beam indexes 1s associated with a different SL-CRI that corresponds to one beam in the set of beams’ (Schubert: Col.2, lines 6-8, “The network controller may be configured to control interference between the beamformed signals by allocating each device in the cluster a unique beam index”).

Regarding claim 8, combination of Cheng and Schubert teaches the apparatus of claim 6 (discussed above), ‘wherein each of the one or more beam indexes is associated with multiple SL-CRIs that correspond to multiple beams in the set of beams’ (implied by discussion above in claim 7).

Regarding claim 9, combination of Cheng and Schubert teaches the apparatus of claim 6 (discussed above),  ‘wherein the at least one processor is further configured to: transmit information indicating the one or more beam indexes in sidelink control information (SCI), wherein one of the first subset of beams or the second subset of beams indicated in the received grant is based on the transmitted information indicating the one or more beam indexes in SCI’ (implied by discussion in claim 6).

Regarding claim 10, combination of Cheng and Schubert teaches the apparatus of claim 9 (discussed above), ‘wherein the transmitted information in the SCI further indicates one or more additional beam indexes associated with one or more beams used for transmitting channel state information reference signal (CSI-RS), and the one of the first subset of beams or the second subset of beams indicated in the received grant is further based on the transmitted information indicating the one or more additional beam indexes’ (Schubert: Col.3, line 66- Col.4, lines 1-7 discloses CSI-RS and unique reference signal structure which teaches the claim).

Regarding claim 12, combination of Cheng and Schubert teaches the apparatus of claim 11 (discussed above),  ‘wherein the request is transmitted in sidelink (SL) control information (SCI), the first UE receives the one or more interference measurements from the one or more UEs in an SL medium access control (MAC) control element (CE) (MAC-CE), and the first UE transmits the interference measurements that exceed the interference threshold to the base station in at least one of a MAC-CE or radio control resource (RRC) signaling’ (Cheng: [0069]).

Regarding claim 13, combination of Cheng and Schubert teaches the apparatus of claim 11 (discussed above), wherein the interference threshold is configured by the base station (implied by disclosure in Cheng: [0106], “different UEs in different zones may contend for and reserve the same resources for transmission if the UEs are in zones far enough apart that the corresponding sidelink transmissions do not collide ( e.g., interfere with each other above a threshold level of interference).”).

Claims 14 and 29:
Regarding claim 14, combination of Cheng and Schubert teaches the apparatus of claim 1 (discussed above), wherein the at least one processor is further configured to:
‘transmit, to the base station, uplink (UL) sounding reference signal (SRS) for a cross-link interference (CLI) measurement, wherein the information indicating the at least one of the first subset of beams of the set of beams for which the grant applies or the second subset of beams of the set of beams for which the grant applies with the constrained transmission power is based on the transmitted UL SRS for the CLI measurement’ (implied by disclosure in Schubert: Col.4, “Sidelink interference matrix measurements are then performed for the UEs in the cluster, as shown at 11.”; See Fig.5, step 38 ).
Regarding claim 29, claim elements are discussed above in claim 14. Claim is rejected based on rejection of claim 14.

Regarding claim 15, combination of Cheng and Schubert teaches the apparatus of claim 1 (discussed above), ‘wherein the information indicates the second subset of beams of the set of beams for which the grant applies with the constrained transmission power, and the PSSCH is transmitted through at least one beam of the second subset of beams with the constrained transmission power based on the received grant’ (implied based on discussion in claim 1 above; transmit power limitation is discussed above).

Regarding claim 16, combination of Cheng and Schubert teaches the apparatus of claim 1 (discussed above), ‘wherein the at least one processor is further configured to: receive a configuration configuring an amount of transmission power to be constrained via at least one of a system information block (SIB), radio resource control (RRC) signaling, or a medium access control-control element (MAC-CE)’ (Cheng: [0069]).

Regarding claim 20, combination of Cheng and Schubert teaches the apparatus of claim 1 (discussed above), ‘wherein the information indicating the at least one of the first subset of beams of the set of beams for which the grant applies or the second subset of beams of the set of beams for which the grant applies with a constrained transmission power comprises information indicating one or more zone identifications (IDs) or one or more UE IDs associated with transmit directions for which the grant applies’ (Schubert: Col. 1, lines 31-35, “LTE-V release 14 uses a zone-based resource allocation technique in which device-to-device (D2D) resources are reused based on the location and hence the sidelink interference is minimized.”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Cheng and Schubert as applied to claim 1 above, and further in view of LUO et al. (US 2019/0116605 A1), hereinafter “Luo”.

Regarding claim 21, combination of Cheng and Schubert teaches the apparatus of claim 1 (discussed above), ‘wherein the first subset of beams corresponds to a first subset of transmit directions of a set of transmit directions, and the second subset of beams corresponds to a second subset of transmit directions of the set of transmit directions’.
Luo, in the same field of endeavor teaches about beam angle, “In some examples, beam angle information ( e.g., angles of arrival/ departure) may be utilized to select one or more serving downlink beams for communication between a scheduling entity and a scheduled entity” (Luo: [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Luo with that of the combination of Cheng and Schubert motivated by proper beam selection for sidelink communication with interference mitigation as cited in Luo: [0045].
Allowable Subject Matter







Claims 3,  11, 17-19, 25, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO-2020035142-A1 teaches sidelink communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462